Defendant appeals from a judgment directing him to execute and deliver to plaintiff a bargain and sale deed to real property which he had conveyed to her as part of a separation agreement. Judgment unanimously affirmed, without costs. The conveyance of the real property in the separation agreement constituted an executed contract which was not undone, in the absence of intention so to do, by the termination of the separation agreement upon resumption of the conjugal relationship. (6 Williston on Contracts [rev. ed.], § 1742, p. 4932; 2 Sehouler on Marriage, Divorce, Separation and Domestic Relations [6th ed.], § 1312, p. 1561; Dudley V. Fifth Ave. Trust Co., 115 App. Div. 396, 398, affd, 188 N. Y. 565; Smith v. Terry, 38 App. Div. 394, affd. on opinion below 166 N. Y. 632; Hunt v. Johnson, 44 N. Y. 27.) Present — Adel, Acting P. J., Wenzel, Mac-Crate, Beldock and Murphy, JJ. [See post, p. 1078.]